25234900
		



                                       
                             NUMBER 13-14-00203-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
                            IN RE REBECCA GALLARDO
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                                     ORDER
                                       
                 Before Justices Garza, Benavides, and Perkes
                               Per Curiam Order
                                       
Relator, Rebecca Gallardo, proceeding pro se, filed a petition for writ of mandamus in the above cause on April 1, 2014.  This petition for writ of mandamus joins an appeal currently pending in this Court in our cause number 13-14-00132-CV, arising from the same underlying matters.  The Court requests that the real parties in interest, Division of Workers Compensation - Texas Department of Insurance, Daniel F. Horne, Apria Healthcare Group, Inc., Insurance Company of the State of Pennsylvania, or any others whose interest would be directly affected by the relief sought, file a response to the petition for writ of mandamus on or before the expiration of ten days from the date of this order.  See id. R. 52.4, 52.8.  
IT IS SO ORDERED.		
									PER CURIAM




Delivered and filed the
3rd day of April, 2014.